J-S32037-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                    Appellee              :
                                          :
              v.                          :
                                          :
 BRYCE BEAVER                             :
                                          :
                    Appellant             :      No. 1960 MDA 2017


          Appeal from the Judgment of Sentence December 11, 2017
              in the Court of Common Pleas of Schuylkill County
             Criminal Division at No.: CP-54-CR-0000256-2017


BEFORE:     PANELLA, J., NICHOLS, J., and PLATT*, J.

JUDGMENT ORDER BY PLATT, J.:                   FILED SEPTEMBER 12, 2018

      Appellant, Bryce Beaver, appeals from the judgment of sentence

imposed following his jury conviction of simple assault, recklessly endangering

another person (REAP), and disorderly conduct. The trial court also found

Appellant guilty of additional counts of disorderly conduct and harassment.

On appeal, Appellant claims that his conviction of simple assault and REAP

should have merged for sentencing purposes. However, Appellant failed to

file a court-ordered Statement of Errors Complained of on Appeal.         See

Pa.R.A.P. 1925(b). Therefore, all issues are waived. Accordingly, we affirm.

      On December 21, 2017, the trial court ordered Appellant to file a

statement of errors no later than January 11, 2018. Appellant failed to file a

statement by February 12, 2018. (See Order, 2/12/18, at n.1). “Issues not

included in the Statement and/or not raised in accordance with the provisions
____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-S32037-18


of this paragraph (b)(4) are waived.”              Pa.R.A.P. 1925(b)(4)(vii); see also

Greater Erie Indus. Development Corp. v. Presque Isle Downs, Inc.,

88 A.3d 222, 225 (Pa. Super. 2014) (en banc) (citing Commonwealth v.

Castillo, 888 A.2d 775, 780 (Pa. 2005) (finding that appellant waived all his

claims   on    appeal    for   untimely        filing   his   Rule   1925(b)   statement);

Commonwealth v. Lord, 719 A.2d 306, 309 (Pa. 1998) (“[F]rom this date

forward, in order to preserve their claims for appellate review, [a]ppellants

must comply whenever the trial court orders them to file a Statement of

[Errors] Complained of on Appeal pursuant to Rule 1925.                   Any issues not

raised in a 1925(b) statement will be deemed waived.”)). Therefore, here, all

issues are waived.1

       Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 09/12/2018




____________________________________________


1Moreover, Appellant’s claim would not merit relief. See 42 Pa.C.S.A. § 9765;
see also Commonwealth v. Calhoun, 52 A.3d 281, 285-86 (Pa. Super.
2012), appeal denied, 67 A.3d 793 (Pa. 2013) (simple assault and REAP do
not merge).

                                           -2-